                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI
                              EASTERN DIVISION

M.J. by and through her next friend
                            )
NIESHA OLIVER,              )
                            )
    Plaintiff,              )
                            )
v.                          )                         Case No. 4:19CV1846 HEA
                            )
FORD MOTOR COMPANY, et al., )
                            )
    Defendants.             )

                     OPINION, MEMORANDUM AND ORDER

       This matter was originally filed in the Circuit Court of St. Louis County,

Missouri on March 26, 2019 by Plaintiff M.J. by and through her next friend,

Niesha Oliver (“Plaintiff”) against Defendants Ford Motor Company (“Ford”) and

one John Doe. On June 27, 2019, Ford removed the case to this Court. On July 5,

2019, Ford filed its Motion to Dismiss for Lack of Jurisdiction [Doc. No. 5]. A

hearing on the Motion was held on August 29, 2019. For the reasons enumerated

below, the Court finds that there is no personal jurisdiction over Ford. Ford’s

motion will be granted.

                                   Facts and Background 1



1
    The recitation of facts is taken from Plaintiff’s Complaint for the purposes of this motion only.
It in no way relieves the parties of the necessary proof thereof in later proceedings.
      Plaintiff is the natural daughter of the decedent, Bryant Johnson. Plaintiff is

a minor child who resides in St. Louis County, Missouri. Ford is a Delaware

Corporation whose business includes designing, manufacturing, assembling, and

selling automobiles. Ford is registered to do business in the State of Missouri,

does substantial and continuous business activities in the State of Missouri, and

derives substantial and continuous business revenue from its business activities in

the State of Missouri. Ford maintains offices in St. Louis, Missouri, places

vehicles for sale in Missouri, and has a manufacturing plant in Missouri. Plaintiff

does not allege that the Vehicle in question was manufactured in Missouri or sold

by Ford to any party in Missouri.

      Ford designed, manufactured, assembled, and supplied the 2010 Ford Fusion

with the vehicle identification number 3FAHP0JA3AR286083 (the “Vehicle”).

Ford sold, distributed, marketed and otherwise placed the Vehicle into the stream

of commerce. Ford also designed, manufactured, constructed, assembled, and

inspected the steering wheel and steering wheel column of the Vehicle. Decedent

Bryant Johnson owned the Vehicle. On August 31, 2017, Bryant Johnson was

operating the Vehicle for its intended purposes and in a reasonably anticipated

manner when the steering wheel of the Vehicle suddenly dislodged from the

steering column, causing Bryant Johnson to crash into a pole at the intersection of




                                          2
West Florissant and Ferguson in St. Louis County, Missouri. Bryant Johnson died

as a result of the injuries sustained in the crash.

      Plaintiff brought this action against Ford alleging strict product liability for

defective design, manufacture, assembly or installation of the steering wheel

(Count I), and negligence in designing, manufacturing, selling, distributing, and

failing to warn about the defective Vehicle (Count II).

      In its Motion to Dismiss, Ford argues that the Court’s exercise of personal

jurisdiction over Ford in this case would violate Ford’s constitutional due process

rights. Specifically, Ford claims that (1) this Court lacks general jurisdiction over

Ford because Ford is not “at home” Missouri; and (2) this Court lacks specific

jurisdiction over Ford because Plaintiff’s action does not arise out of or relate to

Ford’s contacts with Missouri. In support of its motion to dismiss, Ford submitted

the July 3, 2019 affidavit of Ram Krishnaswami. Krishnaswami avers that Ford is

in the business of designing and manufacturing new cars and trucks, is

incorporated in Delaware, and has its principle place of business in Dearborn,

Michigan. Krishnaswami further states that Ford’s primary design and engineering

decisions with respect to the Vehicle were made in Michigan and that the Vehicle

was assembled in Mexico and sold to an independently-owned Ford dealership in

Memphis, Tennessee.




                                            3
                                     Discussion

Legal Standard

      “To survive a motion to dismiss for lack of personal jurisdiction, a plaintiff

must plead ‘sufficient facts to support a reasonable inference that the defendant[]

can be subjected to jurisdiction within the state.’” Creative Calling Sols., Inc. v. LF

Beauty Ltd., 799 F.3d 975, 979 (8th Cir. 2015) (quoting K–V Pharm. Co. v. J.

Uriach & CIA, S.A., 648 F.3d 588, 591-92 (8th Cir. 2011)). The Court views the

evidence in a light most favorable to the plaintiffs and resolves factual conflicts in

the plaintiffs’ favor; however, plaintiffs carry the burden of proof and that burden

does not shift to defendants. Epps v. Stewart Info. Servs. Corp., 327 F.3d 642, 647

(8th Cir. 2003).

      Personal jurisdiction may be either general or specific. Bristol-Myers

Squibb Co. v. Superior Court of California, San Francisco Cty., 137 S. Ct. 1773,

1780 (2017). “Specific jurisdiction refers to jurisdiction over causes of action

arising from or related to a defendant's actions within the forum state, while

general jurisdiction refers to the power of a state to adjudicate any cause of action

involving a particular defendant, regardless of where the cause of action arose.”

Viasystems, Inc. v. EBM-Papst St. Georgen GmbH & Co., KG, 646 F.3d 589, 593

(8th Cir. 2011). The Supreme Court has made clear that the “primary concern” in

determining the presence of personal jurisdiction is “the burden on the


                                           4
defendant.” Bristol-Myers, 137 S. Ct. at 1780 (quoting World-Wide Volkswagen

Corp. v. Woodson, 444 U.S. 286, 292 (1980)).

General Personal Jurisdiction

      “[O]nly a limited set of affiliations with a forum will render a defendant

amenable to general jurisdiction in that State.” Bristol-Myers, 137 S. Ct. at 1780

(quoting Daimler AG v. Bauman, 571 U.S. 117, 137 (2014) (quotation marks

omitted)). “For an individual, the paradigm forum for the exercise of general

jurisdiction is the individual's domicile; for a corporation, it is an equivalent place,

one in which the corporation is fairly regarded as at home.” Daimler, 571 U.S. at

137 (quoting Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915,

924 (2011) (quotation marks omitted). “The paradigm forums in which a corporate

defendant is at home ... are the corporation's place of incorporation and its

principal place of business ....” BNSF Ry. Co. v. Tyrrell, 137 S. Ct. 1549, 1558

(2017) (quotation marks and citation omitted). Only in an “exceptional case”

could “a corporate defendant's operations in another forum ... be so substantial and

of such a nature as to render the corporation at home in that State.” Id. (quotation

marks and citation omitted).

      As a preliminary matter, the Court addresses Plaintiff’s argument that

Goodyear, Daimler, and BNSF are so factually distinguishable from the instant

case that “their holdings are inapplicable to the case at bar.” The holdings in


                                            5
Goodyear, Daimler, and BNSF are broadly applicable to the doctrine of personal

jurisdiction. The factual differences identified by Plaintiff are inconsequential to

the legal analysis undertaken in determining personal jurisdiction. For example,

Plaintiff asserts that “the swaying factors in [Goodyear, Daimler, and BNSF] are

that in each one, Plaintiff had no dealings in the State in which they sought to bring

suit.” However, general personal jurisdiction concerns only the defendant,

specifically, where the defendant is “at home.” Goodyear and its progeny are,

indeed, applicable to this case.

       Ford’s place of incorporation is Delaware and its principal place of business

is in Michigan, making it paradigmatically home in those states. In order to find

that it has general jurisdiction over Ford, therefore, the Court would have to find

this to be an “exceptional case,” one in which the contacts between Ford and

Missouri are “so substantial and of such a nature as to render [Ford] at home in”

Missouri. BSNF, 137 S. Ct. at 158. Plaintiff argues that because Ford maintains a

registered agent, contracts with dealerships, owns land, operates a plant, employs

workers, manufactures vehicles, releases vehicles into the stream of commerce,

advertises, and litigates in the State of Missouri, it should be subject to general

jurisdiction in Missouri.2



2
 Plaintiff does not plead that the Vehicle was manufactured at Ford’s Missouri plant or sold by
Ford to a Missouri dealership.
                                               6
       However, “[a] corporation's ‘continuous activity of some sorts within a

state,’ International Shoe instructed, ‘is not enough to support the demand that the

corporation be amenable to suits unrelated to that activity.’ 326 U.S., at 318, 66 S.

Ct. 154.” Goodyear, 564 U.S. at 927. “[T]he general jurisdiction inquiry does not

focus solely on the magnitude of the defendant's in-state contacts. . . . Rather, the

inquiry calls for an appraisal of a corporation's activities in their entirety; [a]

corporation that operates in many places can scarcely be deemed at home in all of

them.” BNSF, 137 S. Ct. at 1559 (quoting Daimler, 134 S. Ct., at 762, n. 20

(quotation marks and citations omitted)). The activities alleged by Plaintiff are

insufficient to subject Ford to personal jurisdiction in Missouri for any and all

actions brought against it. Even though Ford conducts substantial and continuous

business in Missouri, Plaintiff has pleaded no facts examining Ford’s Missouri

contacts in the context of its entire corporate activity. Nothing before the Court

evinces an exceptional situation wherein Ford is essentially “at-home” in Missouri.

Ford is not subject to general, all-purpose jurisdiction in this state.

Specific Personal Jurisdiction

       Specific personal jurisdiction can be exercised by a federal court in a

diversity suit only if authorized by the forum state’s long-arm statute3 and

permitted by the Due Process Clause of the Fourteenth Amendment. Viasystems,

3
  Because the Court finds that due process does not permit the exercise of specific personal
jurisdiction over Ford, it does not address the applicability of Missouri’s long-arm statute.
                                                 7
Inc., 646 F.3d at 593 (emphasis added). Due process permits the exercise of

specific personal jurisdiction over a non-resident defendant when three criteria are

satisfied: “First, the defendant must have purposefully avail[ed] itself of the

privilege of conducting activities within the forum State or have purposefully

directed its conduct into the forum State. Second, the plaintiff's claim must arise

out of or relate to the defendant's forum conduct. Finally, the exercise of

jurisdiction must be reasonable under the circumstances.” Bristol-Myers, 137 S.

Ct. at 1785–86. Ford argues that the second criterion is not satisfied because

Plaintiff’s claims do not “arise out of or relate to” Ford’s forum conduct.

      Plaintiff claims that specific jurisdiction is proper because the accident

resulting in the death of Bryant Johnson occurred in the forum. Supreme Court

precedent dictates otherwise: “The proper question is not where the plaintiff

experienced a particular injury or effect but whether the defendant's conduct

connects him to the forum in a meaningful way.” Walden v. Fiore, 571 U.S. 277,

290 (emphasis added). “For a State to exercise jurisdiction consistent with due

process, the defendant's suit-related conduct must create a substantial connection

with the forum State.” Id. at 284 (emphasis added). Put another way, it is

impermissible under due process to “allow[] a plaintiff’s contacts with the

defendant and forum to drive the jurisdictional analysis.” Id. at 289. Accordingly,




                                           8
the location of the Plaintiff’s injury in Missouri does not confer the Court with

specific personal jurisdiction over Ford.

      Plaintiff also argues that Ford’s in-forum marketing, sale of similar vehicles,

and registration of an agent for service of process evidence that it purposefully

availed itself to the laws of Missouri “such that it can reasonably anticipate being

sued in Missouri.” This argument goes hand in hand with Plaintiff’s “stream of

commerce” argument, wherein she claims that Ford’s regular delivery of vehicles

into the stream of commerce (and into the forum) may bolster specific jurisdiction.

      In Bristol-Myers, the Supreme Court rejected the California Supreme

Court’s approach to specific personal jurisdiction which “relaxed” the necessary

strength of the “connection between the form and the specific claims at issue”

where a defendant had extensive forum contacts unrelated to those claims. 137 S.

Ct. at 1781. Here, Plaintiff asks that the lack of connection between Missouri and

the acts giving rise to the claims (the actual design, manufacture, etc. of the

Vehicle) be disregarded due to Ford’s substantial, yet unrelated contacts in

Missouri. Plaintiff’s allegation that Ford marketed and sold other Ford Fusions

(the same model as the Vehicle here) in Missouri is not enough to show specific

jurisdiction over the instant product liability and negligence claims. Exercising

personal jurisdiction over Ford here would do nothing more than create the sort of




                                            9
“loose and spurious general jurisdiction” condemned in Bristol-Myers. Id. This

Court declines to do so.

      Actual in-forum conduct by a defendant - not merely an unrelated third

party, is necessary to establish specific personal jurisdiction. As Judge Limbaugh

recently wrote:

      Bristol-Myers, therefore, expressly linked specific jurisdiction either
      to a foreign defendant's particular acts within the forum or the
      particular acts of its agent and/or alter-ego subsidiary/distributor. Id.
      at 1781-1783. There was no suggestion that mere expectation or
      knowledge of the effects of a distributing relationship sufficed to
      establish personal jurisdiction.

A.T. Through Travis v. Hahn, 341 F. Supp. 3d 1031, 1037 (E.D. Mo. 2018).

      Here, the Vehicle was last distributed by Ford when it was sold to a

dealership in Tennessee. There are no allegations that it ended up in Missouri by

the acts of Ford, its agent, or its alter-ego. Because Ford did not commit particular

acts connecting to the Vehicle, this forum, and this litigation, no specific personal

jurisdiction over Ford exists in Missouri.

      This Court cannot exercise specific jurisdiction over Ford as due process

requires that a cause of action arise out of or relate to a defendant’s conduct in a

forum state; here, all relevant conduct by Ford occurred outside of the forum.




                                     Conclusion

                                          10
      Based upon the foregoing, the Court is without personal jurisdiction over

Defendant Ford Motor Company.

      Accordingly,

      IT IS HEREBY ORDERED that Defendant Ford Motor Company’s

Motion to Dismiss [Doc. No. 5] is GRANTED.

      IT IS FURTHER ORDERED that Plaintiff M.J.’s claims are DISMISSED

for lack of personal jurisdiction.

      Dated this 4th day of September, 2019.




                                 ________________________________
                                    HENRY EDWARD AUTREY
                                 UNITED STATES DISTRICT JUDGE




                                        11
